DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 7/21/22:
Claims 1 – 33, 36 – 41 and 43 - 78 are pending in the application.  
Claims 32 and 76 are amended.  
Claims 34, 35 and 42 are canceled.  
Claims 1 – 31, 46 – 72, 74, 75 and 78 are withdrawn without traverse.  
Claims 32 – 33, 36 – 41, 43 – 45, 73 and 76 are under examination.  
The 35 U.S.C. 112 (b) rejection of claims 34 is withdrawn due to cancelation of the claim.  The rejection of claim 43, also under 35 U.S.C. 112 (b), is withdrawn due to argument.  

	Election/Restrictions

This application is in condition for allowance except for the presence of claims 1 – 31, 46 – 72, 74, 75 and 78 directed to an invention, non-elected without traverse.  Accordingly, claims 1 – 31, 46 – 72, 74, 75 and 78  been cancelled.  

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments/Remarks/Amendments, filed 7/21/22, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 32 – 33, 36 – 41, 43 – 45, 73 and 76 are allowed.  



Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 32, the prior art of record does not teach or suggest an antimicrobial substance as claimed.  .  

The closest prior art of record is believed to be WO 2017170593 to Ogata et al., hereinafter “Ogata”. US 20190098902 was used as the English language equivalent for examination.  Ogata is directed to copper particles having antiviral properties and antiviral formed products [0001].

Ogata teaches the formulation of an antiviral / antimicrobial composition comprising copper stearate, saccharin, diethylene glycol, water and butyl acetate (Example 1, [0088]). This composition comprises a copper compound in a dispersion medium. This material is then compounded into a photocurable acrylic resin (electromagnetic curable resin / organic binder / acryl resin) with a photopolymerization initiator [0103] and then cured (fixedly formed) onto a non-woven fabric. The coating comprising the copper compound was formed on a porous body (non-woven fabric). From Table 2, [0106], Example 1 provides a coating with antiviral properties against two test viruses. Therefore, to have antiviral properties, the Examiner takes the position that at least some copper is exposed on the surface of the cured binder to give antiviral properties to the coating. This is also supported by claim 22 and [0082] of Ogata which shows that the copper particles react with oxygen in the air so as to generate active oxygen. Ogata states that the copper particles are in the formed product or present on the surface of the formed product [0082]. Thus, at least some of the copper particles are exposed to air to generate active oxygen. Some of the cured binder (a region) is bonded with the surface of the base (substrate) and some of the cured binder is not in contact with the surface of the base (a region) and therefore not bonded to the base (substrate) and cured coating  comprises both these regions.  

Ogata does not teach or suggest the amended limitation of the ratio of Cu(I)  / Cu (II).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										7/29/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759